961 F.2d 1576
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. BELL-BEY, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, et al., Defendants-Appellees.
No. 91-2130.
United States Court of Appeals, Sixth Circuit.
May 14, 1992.

Before DAVID A. NELSON and SILER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
William A. Bell-Bey, pro se Michigan prisoner, appeals a district court order denying his motion for injunctive relief filed under Fed.R.Civ.P. 65.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Bell-Bey filed a civil rights complaint under multiple statutes against several Michigan State Correctional employees.   The complaint was originally filed in state court but was subsequently removed to the United States District Court for the Eastern District of Michigan under 28 U.S.C. § 1446.   After the complaint was removed, Bell-Bey filed multiple motions for a temporary restraining order or preliminary injunction because the defendants were allegedly reading his legal mail.   The district court denied the motion.   Bell-Bey filed this timely appeal raising the same issue he presented to the district court.   He requests this court to grant him a stay pending appeal.


3
Upon review, we conclude that the district court did not abuse its discretion in denying Bell-Bey's motion for injunctive relief.   See International Resources, Inc. v. New York Life Ins. Co., 950 F.2d 294, 302 (6th Cir.1991).   Accordingly, we deny Bell-Bey's request for a stay pending appeal and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.